Citation Nr: 1212162	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating for Meniere's disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1992 to November 1992, and from December 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the RO that granted service connection for Meniere's disease evaluated as 10 percent disabling effective February 17, 2005.  The Veteran timely appealed for a higher initial rating.

In February 2010, the RO increased the disability evaluation to 30 percent for Meniere's disease, effective July 27, 2007.  Because higher evaluations are available for Meniere's disease both prior to and since that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2011, the Veteran testified during a video conference hearing before the undersigned.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work full time, and has not alleged that his Meniere's disease prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that the service-connected Meniere's disease on appeal is more severe than currently rated, and warrants a higher disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The Veteran was last afforded a VA (contract) examination to evaluate the severity of his service-connected Meniere's disease in February 2008.  Although the Veteran reported symptoms of dizziness described as ear fullness and balance problems occurring intermittently, the examiner at the time found no disturbance of balance.  There were no signs of staggering or cerebella gait.  Recurrent tinnitus was noted, and an audiometry test reading was described as "poorer than 15" decibels.  Since then, the Veteran described a worsening of the disability.

In December 2011, the Veteran testified that his symptoms included ringing in the ears, headaches, and dizziness; and stopping what he was doing, and taking time to get his senses together and relax and quit shaking.  The Veteran testified that the symptoms happened at different times, and were not just like once a week.  He testified that his symptoms occurred more often when there was stress in his life; and at times, while working as a state trooper, he had to pull over to the side of the road and stay in his car a little bit longer to calm himself down and gather his senses.  He estimated that symptoms occurred approximately four times a month.

The Board notes that Meniere's syndrome is rated under Diagnostic Code 6205.  Under that diagnostic code, hearing impairment with vertigo less than once a month, with or without tinnitus, warrants a 30 percent rating.  Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent rating.   Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, warrants a 100 percent rating.  See 38 C.F.R. § 4.87 (2011).  

Alternatively, Meniere's disease can be evaluated under Diagnostic Code 6204 for peripheral vestibular disorders, with combined ratings for tinnitus and hearing loss.  Under Diagnostic Code 6204, a 30 percent rating is available in the presence of dizziness and occasional staggering.  Such a rating could potentially prove more favorable to the Veteran than Diagnostic Code 6205, which precludes separate ratings for tinnitus and for hearing loss.

In this case, essential criteria for entitlement to higher disability ratings is the presence of a cerebellar gait (Diagnostic Code 6205), and/or dizziness and occasional staggering (Diagnostic Code 6204); and the examiner should specifically note the presence or absence of these criteria.

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate his Meniere's syndrome; and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, adjudication of the claim for a higher, initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA ear diseases examination for evaluation of the service-connected Meniere's disease.  The examination, if possible, should be conducted by an examiner different than the one who conducted the February 2008 VA (contract) examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specifically indicate whether the Veteran suffers from cerebellar gait during, or in addition to, his attacks of vertigo.  The examiner should provide information as to the frequency of the Veteran's attacks of vertigo and, if present, cerebellar gait.

The examiner should specifically indicate whether the Veteran has occasional staggering that is attributable to Meniere's disease.  

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should render specific findings as to the impact of the service-connected Meniere's disease, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


